Case 2:17-cv-05968-PSG-AFM Document 148 Filed 01/03/19 Page 1 of 1 Page ID #:2719



                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          JAN 3 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  GRANT AND EISENHOFER, P.A.,                      No.      18-55272

                   Plaintiff-Appellee,             D.C. No.
                                                   2:17-cv-05968-PSG-AFM
    v.                                             Central District of California,
                                                   Los Angeles
  REUBEN A. GUTTMAN and GUTTMAN,
  BUSCHNER AND BROOKS PLLC,                        ORDER

                   Defendants-Appellants,

   and

  BEVERLY BROWN; et al.,

                   Defendants.

  Before: TASHIMA and WATFORD, Circuit Judges, and ROBRENO,* District
  Judge.

         Appellant’s unopposed motion to dismiss this appeal with prejudice pursuant

  to Federal Rule of Appellate Procedure 42(b) is GRANTED. This appeal is

  removed from the January 10, 2019, Pasadena oral argument calendar.

         The parties shall bear their own fees and costs.

         This order shall act as and for the mandate of this court.

         DISMISSED.


         *
               The Honorable Eduardo C. Robreno, United States District Judge for
  the Eastern District of Pennsylvania, sitting by designation.
